UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 333-89839 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Sun National Bank 401(k) Plan B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Sun Bancorp, Inc. 226 Landis Avenue Vineland, New Jersey08360 REQUIRED INFORMATION Financial statements prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are attached at Exhibit 99.1. The Consent of Independent Registered Public Accounting Firmis filed as Exhibit 23. SIGNATURES The Plan.Pursuant to the requirement of the Securities Exchange Act of 1934, the Trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed ontheir behalf by the undersigned hereunto duly authorized. Sun National Bank 401(k) Plan Date: June 29, 2011 By: /s/ Neil Kalani Neil Kalani Plan Administrator Sun National Bank 401(k) Plan December 31, 2010 INDEX TO EXHIBITS Exhibit 23 Consent of Independent Registered Public Accounting Firm – J.H. Cohn LLP Sun National Bank 401(k) Plan Financial Statements
